DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to claims 12 and 14.
The rejection of claims 12 and 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of applicant’s amendments to claims 12 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant) and further in view of Junghans et al. (U.S. Patent Application No. 2003/0125279; published July 3, 2003; cited by applicant) and as evidenced by Carr et al. (The Lancet, 2000, 356:1423-1430).
	The claims are directed to a method of treating a retroviral infection in a subject in need thereof, comprising administering to the subject a non-coding sequence of deoxyribonucleic acids comprising SEQ ID NO: 5.
	Krieg et al. teaches a method for treating a subject, comprising: administering CpG nucleic acids to a subject infected with human immunodeficiency virus (HIV) in an effective amount to treat HIV infection.  The CpG nucleic acids may be any type of nucleic acid containing a CpG motif and may have the following formula: 5'X1X2CGX3X43' wherein X1, X2, X3, and X4 are nucleotides.  Krieg et al. teaches that the CpG nucleic acid may be any type of nucleic acid containing a CpG motif. It may or may not include a palindrome. In some embodiments the CpG nucleic acid is an adjuvant-type CpG nucleic acid (see paragraph [0025]).  Krieg et al. further teaches that the CpG nucleic acids can be double-stranded or single-stranded (see paragraph [0034]).  
	Krieg et al. does not teach the use of CpG polynucleotides that comprise instant SEQ ID NO: 5. However, Junghans et al. teaches the use of single-stranded, dumbbell-shaped CpG deoxyribonucleic acids for immunostimulation applications in humans and vertebrates (see, for example, the abstract).  The CpG deoxyribonucleic acid can have the formula N1N2CGN3N4, where N1N2 is selected from the group consisting of GT, GG, GA, AT, and AA and N3N4 is selected from the group consisting of CT, TT, C deoxycytosine, G deoxyguanosine, A deoxyadenosine, and T deoxythymidine (see paragraphs [0016] to [0020]).  Junghans et al. teaches SEQ ID NO: 4, which is 100% identical to instant SEQ ID NO: 5. Junghans et al. found that the disclosed CpG deoxyribonucleic acids exhibit a high level of stability in the serum and a high stimulatory effect comparable to that of an open-chain, single-stranded immunostimulatory nucleic acid molecule (see paragraph [0050]).  In addition, Junghans et al. teaches that the disclosed covalently closed nucleic acid molecules containing immunostimulatory CpG motifs can be used to induce an immunoresponse for "weak" antigens. For example, they can be used as adjuvants in prophylactic vaccinations (see paragraph [0052]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krieg et al. and use known immunostimulatory CpG deoxyribonucleic acids, such as SEQ ID NO: 4 taught by Junghans et al., as an immunostimulatory agent or as an adjuvant.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Krieg et al. that CpG polynucleotides (5'X1X2CGX3X43') in general can be used to treat HIV (see, for example, claim 1) and thus treat HIV infections and given the teachings of Junghans et al. outlined above.
	Krieg et al. teaches that the CpG nucleic acids can be administered in combination with combination anti-retroviral therapy (e.g., HAART1) to treat an HIV2 infection (see paragraphs [0015] to [0017]) [claims 2 and 4].  The CpG can be administered at the same time as the anti-retroviral therapy or provided prior to combination anti-retroviral therapy (see paragraph [0019]) [claims 16 and 17].  Krieg et al. also teaches that the CpG can be administered as an adjuvant for a vaccine (see paragraph [0020]) [claim 21]. 
	Krieg et al. teaches that “[p]referably the CpG nucleic acid has less than or equal to 100 nucleotides”3 (see paragraph [0030]), and Junghans et al. teaches SEQ ID NO: 4, which is 116 amino acids long and is 100% identical to instant SEQ ID NO: 5 [claims 12 and 14]. 
Krieg et al. states that the CpG nucleic acids can be double-stranded or single-stranded. Generally, double-stranded molecules are more stable in vivo, while single-stranded molecules have increased immune activity. Thus in some aspects of the invention it is preferred that the nucleic acid be single stranded and in other aspects it is preferred that the nucleic acid be double stranded (see paragraph [0034]) [claim 15].
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant), Junghans et al. (U.S. Patent Application No. 2003/0125279; published July 3, 2003; cited by applicant) and Carr et al. (The Lancet, 2000, 356:1423-1430) as applied to claims 1, 2, 4, 15-17 and 21 above, and further in view of Scheller et al. (Journal of Biological Chemistry, 2004, 279(21):21897-21902).
	The claims are directed to the method of claim 1 where the method is used to treat a latent HIV-1 infection.
	The teachings of Krieg et al., Junghans et al. and Carr et al. are outlined above and incorporated herein.  Krieg et al., Junghans et al. and Carr et al. do not teach treating a latent HIV-1 infection.  However, Scheller et al. teaches the use of CpG oligonucleotides to reactivate latent HIV and suggests this approach to eradicate latent HIV reservoirs in patients undergoing antiretroviral therapy (see, for example, the abstract and introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the method of Krieg et al. to also treat latent HIV infections.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Scheller et al. (CpG ODNs can be used to reactivate latent HIV and allow the eradication of the latent HIV reservoirs with antiretroviral therapy treatment.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated April 20, 2022, applicant first argues that Krieg describes short linear CpG oligonucleotides while Junghans et al. teaches covalently closed immunostimulating nucleic acids.  Applicant’s arguments have been fully considered and not found persuasive. 
	While Kreig et al. exemplifies a handful of short linear CpG nucleic acids, Kreig et al. teaches that “[i]n the methods of the invention the CpG nucleic acid may be any type of nucleic acid containing a CpG motif” (see paragraph [0025]) and that “[p]referably the CpG nucleic acid has less than or equal to 100 nucleotides”4.  Thus, one of ordinary skill in the art would readily understand that any type of nucleic acid containing a CpG motif, including closed, dumbbell CpG nucleic acids and including CpG nucleic acids that are longer than 100 nucleotides, can be used.  Further, Kreig et al. does not teach that non-linear CpG or structurally different CpG nucleic acids or nucleic acids longer than 100 nucleotides cannot be used.
	Applicant next argues that there is no reasonable expectation of success in using the covalently closed CpG nucleic acids of Junghans et al. in the method of Krieg et al. which uses short linear CpG nucleic acids.  Applicant’s arguments have been considered and are not found persuasive.  
	As stated above, Kreig et al. teaches that “[i]n the methods of the invention the CpG nucleic acid may be any type of nucleic acid containing a CpG motif” (emphasis added).  Thus, one of ordinary skill in the art would readily understand that any type of nucleic acid (e.g., closed, dumbbell CpG nucleic acids or linear CpG nucleic acids) can be used as long as the nucleic acid contains a CpG motif.  Further, Kreig et al. does not teach away from using non-linear CpG nucleic acids or structurally different CpG nucleic acids or nucleic acids longer than 100 nucleotides.  There is no teaching in Kreig et al. to suggest that the CpG nucleic acids of Junghans et al. cannot or should not be used.  Thus, one of ordinary skill in the art would have a reasonable expectation of success in using the CpG nucleic acids of Junghans et al. in the method of Krieg et al.  

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Carr et al., HAART (highly active antiretroviral therapy) is a treatment regimen typically comprised of a combination of at least three antiretroviral drugs.
        2 Krieg et al. teaches treating HIV in general, which would include HIV-1 and HIV-2.
        3 It is noted that the word “preferably” does not teach away from nucleic acids longer than 100 nucleotides.
        4 It is noted that the word “preferably” does not teach away from nucleic acids longer than 100 nucleotides.